ON REHEARING.
SOMERVILLE, J.
The gist of the complaint is that defendants, in violation of their contract with plaintiff’s assignor, withdrew their steamship from service “on the 1st day of December, 1914, and refused thereafter to further perform the said contract.”
The arbitration agreement recites tha,t: “A dispute having arisen between the owners and charterers as to the right of the owners to withdraw the steamship St. Ninian from the charter party, * * * and thereupon the said owners having demanded an arbitration of their right to withdraw said steamship from said charter party, '* * * the said owners and charterers and the said R. D. Bell hereby submit to said arbitration the determination of the question whether the said owners had the right to withdraw said steamship from said charter party on December 1, 1914, pursüant to the notice given by them to that end.”
The award made on December 11, 1914, is: “We, * * * having carefully considered all'the evidence submitted to us in *415regard to the dispute as to rights of the owners to cancel charter of the British steamship St. Ninian with Seeberg Steamship Line, are of the opinion that inasmuch as the undisputed evidence shows that there was unpaid hire due on said steamer at the time (December 1st) of presenting written notice of withdrawal of vessel from charter, the owners are within their rights in canceling charter of said steamer with the Seeberg Steamship Line under terms of the charter party.”
On motion of defendants the trial court entered judgment as follows (after reciting the preliminaries) :
“And, the defendants now moving the court to enter up said award as the judgment of the court in this cause, it is ordered and adjudged that the said award be, and the same is hereby, entered as the judgment of this court in this cause, and that the defendants go hence without day. It is further ordered and adjudged that the defendants do have and recover of the plaintiff the costs of court in this behalf expended, for which let execution issue.”
(6) It is now contended for the first time on this application for rehearing that the sole question submitted to arbitration was whether defendants had on December 1, 1914, a right to withdraw the ship from the charter party, and that the submission did not include the question whether defendants had waived the right by their acts or conduct after that date. If we gave consideration only to the strict terms in which the submitted question is finally stated in the arbitration agreement, we might concede the merit of the contention. But there are other things to be considered:
(1) The complaint includes not only the question of the rightfulness of defendants’ withdrawal from the charter party at the moment of withdrawal, but also their further refusal to perform the contract. “The pleadings and the issues formed thereby may be looked to by way of aid in determining the scope of the submission.” — 5 Corp. Jur. 305. This assumes of course an element of reasonable doubt in that regard.
(2) Defendants’ demand for arbitration was in general terms “of their right to withdraw said steamship from said charter party.”
. (3) A large part of the evidence submitted to the arbitrators related solely to the questions of waiver and estoppel by and against defendants by reason of their acceptance of the install*416ment of charter money for the period December 4th to December 19th, to which evidence there was no objection.
(4) The arbitrators recite that their award is “in the matter involved in said pending suit,” and the award itself is upon a careful consideration “of all the evidence submitted to us in regard to the dispute as to the rights of the owner to cancel charter of the British Steamship St. .Ninian with Seeberg Steamship Line.”
(5) The finding is, specifically, that “the owners are within their rights in canceling charter of said steamer.”
(6) The judgment of the court, following the generality of the award, includes a summary judgment for defendants upon the cause of action.
(7) The case has been argued in this court by counsel for both parties as if the submission included the entire question of breach by defendants, and their waiver or estoppel by acceptance of charter money. Much of the brief of counsel for appellant was devoted to the questions of waiver and estoppel, and those contentions are discussed by counsel for appellees on their merits, without any suggestion that they were not included in the submission.
Taking the record as a whole, we think it conclusively shows a practical construction of the scope of the submission by parties, by arbitrators, and by trial judge, which is wholly inconsistent with the contention now made. That it was the intention of both parties to determine, not only the rightfulness of defendants’ notice of withdrawal on December 1st, but also the rightfulness of their permanent abandonment of the charter party, and that the proceeding was knowingly conducted to that end by the parties, we cannot serioúsly doubt. In such a case “it should not be allowed to either party to insist in this court for the first time that, in reviewing the rulings of the trial court, this court should do so without regard to that issue.”—Gainer v. Southern Ry. Co., 152 Ala. 186, 189, 44 South. 653, 653; 3 Corp. Jur. § 623; 5 Ency. L. & P. p. .77; § 10. But, if appellees’ contention be conceded, what would be the result?
(7, 8) If the award merely ascertained the rightfulness of defendants’ notice of withdrawal, on the day it was given, then it determined only a part of the issues involved in the complaint, and did not conclude plaintiff from proceeding with his cause in the circuit court. On such an award the circuit judge was with*417out authority to enter a summary final judgment in favor of defendants, on their motion or otherwise, and that part of the judgment was, upon the record itself, a sheer nullity. In so declaring we do not overlook our several decisions which hold that the submission to arbitration of one question, which nesessarily assumes the determination of other preliminary questions against one of the parties, will be treated as a waiver or confession by him of such other issues.—Ehrman v. Stanfield, 80 Ala. 118, 121; Thompson v. Greene, 85 Ala. 240, 4 South. 735. But the .submission of the narrower question in this case would by no means involve plaintiff’s waiver of the subsequent questions of defendant’s waiver or estoppel, for these questions do not arise until the first question is determined against the plaintiff.
In view of these considerations, we are constrained to deny the application for rehearing.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.